Benjamin, J.
(concurring in part and dissenting in part). I am in full agreement with the able majority opinion insofar as it marshals the vital errors that were committed in the trial of this case and directs a reversal of the judgments of conviction. I cannot, however, support the determination for a new trial, since, in my opinion, the facts as stated by the majority mandate a reversal and a dismissal of the indictment.
We are once again confronted with what has become a characteristic tangential approach by this ¡Special Prosecutor in dealing with substantive crimes. It is frustrating in considering convictions of public -officilas who have betrayed their trust, as obviously as those named in these indictments, to find that the indictment was not for the wrong which was committed, but for some alleged act which they did not in fact do. Nothing could be clearer upon this record than that this ticket-fixing scheme was the epitome of brazen perfidy. It challenges all understanding how public officials could undertake to set up a place of business for the fixing of traffic tickets. It challenges 'understanding, as well, as to why this Special Prosecutor did not level such a charge in this case.
Not alone was the trial replete with the various errors which the majority have pointed out, but the record is abundantly clear that the appellants had no role to play in the manner in which the administrative hearing -officer mishandled these traffic tickets. All that these defendants were concerned with was that Israel fix the tickets. The manner in ¡which he was to do it was left to 'his own determination. ■ They were not concerned and they gave no directions as- to how it was to be done. That he chose to do it by falsifying and altering records was his -own personal act of misconduct, or it was done by him under his own personal direction.
Nowhere in this record is there any evidence -of any participation by the appellants in the selection of a method for the *17accomplishment of the evil designs. - At most, it could .be said that the method' bad been communicated to them. Nowhere is it intended that they participate in any plan for any particular program. Rather, the evidence is abundantly clear that they told Israel what they wanted and that they had no concern for the manner with which it was to be accomplished.
In the absence of any proof of a conspiracy to adopt any special method calling for illegal tampering with public records, this indictment must be dismissed.
Cohalan, Acting P. J., Brennan, Munder and Shapiro, JJ., concur in Per Curiam opinion; Benjamin, J., concurs in the reversal, but otherwise dissents and votes to dismiss the indictment, with an opinion.
Two judgments (one as to each defendant) of the Supreme Court, Kings iCounty, rendered March ¡20,1974, reversed, on the law and as a matter of discretion in the interest of justice, and new trial ordered.